Luke, J.
The petition did not set out a cause of action and was properly dismissed on general demurrer. While the only demurrer sent up with the record is a special demurrer, the bill of exceptions and the judgment excepted to show that the petition was dismissed on a general, and not a special, demurrer; and this is conceded in the briefs of counsel for both parties. Counsel for the plaintiff in error says in his brief: “A general demurrer was filed to the petition and was sustained, and the only question presented to this court is whether the petition sets forth a cause of action.”

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.